Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT, dated as of May 11, 2020 (this “Agreement”), is
entered into by and among EXELA RECEIVABLES 1, LLC, a Delaware limited liability
company (“Borrower”), EXELA TECHNOLOGIES, INC., a Delaware corporation
(“Exela”), as servicer (“Initial Servicer”), as parent (“Parent”) and as
(“Performance Guarantor”), Exela Receivables Holdco, LLC, as pledgor
(“Pledgor”), the originators from time to time party to the First Tier Purchase
and Sale Agreement (the “Originators” and together with Exela, the Initial
Servicer, the Borrower, the Pledgor, the Parent, and the Performance Guarantor,
each an “Exela Party” and collectively the “Exela Parties”), PNC Bank, National
Association, a national banking association (“PNC”), as a lender (in such
capacity, a “Lender”) and as the lc bank (in such capacity, the “LC Bank”), TPG
SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as a lender (in such
capacity, a “Lender” and together with PNC and any other lenders party to the
Loan Agreement (as defined below) from time to time, the “Lenders”) and as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).
Terms which are capitalized in this Agreement and not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement (as defined
below). This Agreement shall be deemed one of the Transaction Documents
referenced in the Loan Agreement.

 

W I T N E S S E T H

 

WHEREAS, Borrower, Initial Servicer, Lenders, LC Bank and Administrative Agent
are parties to that certain Loan and Security Agreement, dated as of January 10,
2020 (as amended by that certain First Amendment to Loan and Security Agreement,
dated as of March 16, 2020, that certain Second Amendment to Loan and Security
Agreement, dated as of March 30, 2020, that certain Third Amendment to Loan and
Security Agreement, dated as of April 9, 2020, that certain Fourth Amendment to
Loan and Security Agreement dated as of April 13, 2020 and that certain Fifth
Amendment to Loan and Security Agreement dated as of April 27, 2020, and as may
be further amended, modified or supplemented from time to time, the “Loan
Agreement”);

 

WHEREAS, the Pledgor has acquired, and will acquire from time to time,
Receivables from the Originators pursuant to the First Tier Purchase and Sale
Agreement, the Borrower has acquired, and will acquire from time to time,
Receivables from the Pledgor pursuant to the Second Tier Purchase and Sale
Agreement and the Parent, as Performance Guarantor, has guaranteed certain
obligations of each Originator and the Initial Servicer pursuant to the
Performance Guaranty in favor of the Administrative Agent for the benefit of the
Secured Parties;

 

WHEREAS, pursuant to Section 8.05(a)(ii) of the Loan Agreement, not later than
May 11, 2020, the Initial Servicer is required to furnish to the Administrative
Agent and each Lender a consolidated balance sheet of Parent and its
Subsidiaries as at the end of the fiscal year ending December 31, 2019, and the
related consolidated statements of comprehensive income and cash flows for such
fiscal year, together with related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, in reasonable detail
and all prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion (a) shall be prepared in
accordance with generally accepted auditing standards and (b) shall not include
any qualification, exception or explanatory paragraph expressing substantial
doubt about the ability of Parent or any of its Subsidiaries to continue as a
going concern or any qualification or exception as to the scope of such audit
(such financial statement, the “Specified Financial Statements”);

 



 

 

 

WHEREAS, the Initial Servicer failed to deliver the Specified Financial
Statements on or prior to May 11, 2020, which failure constituted a breach by
the Initial Servicer of its covenant under Section 8.05(a)(ii) of the Loan
Agreement (the “Specified Breach”), which resulted in the occurrence of an Event
of Default pursuant to Section 10.01(a)(ii) of the Loan Agreement (such Event of
Default, the “Specified Event of Default”); and

 

WHEREAS, the Exela Parties now request that the Administrative Agent and each
Lender (collectively, the “Forbearing Parties”), for a limited period of time,
forbear from exercising their respective rights and remedies under the Loan
Agreement and the other Transaction Documents with respect to the Specified
Event of Default, and each Forbearing Party is willing to agree to such
temporary forbearance, on and subject to the terms and conditions set forth in
this Agreement;

 

NOW, THEREFORE, in consideration of the mutual provisions and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            Acknowledgment of Specified Event of Default and Rights and
Remedies. The Exela Parties hereby acknowledge, confirm and agree that the
Specified Event of Default has occurred, and as a result thereof, the
Administrative Agent has the right to exercise all such rights and remedies
against the Exela Parties as available to it under the Loan Agreement, the other
Transaction Documents and under applicable law, with such notice as may be
expressly provided for in the Loan Agreement, the other Transaction Documents or
required by applicable law. The Forbearing Parties hereby acknowledge and agree
that they have received notice of the Specified Breach and the Specified Event
of Default pursuant to Section 8.02(d) of the Loan Agreement.

 

2.            Acknowledgments.

 

(a)          Acknowledgment of Current Outstanding Obligations. Each Exela Party
hereby acknowledges, confirms and agrees that, as of the Effective Date (as
defined below), the Borrower is indebted to the Forbearing Parties for all
amounts outstanding on the Effective Date in respect of the principal amount of
the Loans, the Revolving A LC Participation Amount, the aggregate amount of
accrued and unpaid Interest and Fees and all other Borrower Obligations (the
foregoing amounts are hereafter collectively referred to as the “Current
Outstanding Obligations”), all without offset, counterclaims or defenses of any
kind. Except as specifically set forth herein, nothing shall alter, amend,
modify or extinguish the obligation of any Exela Party to repay any Current
Outstanding Obligations or any other obligations they have or may have under the
Transaction Documents.

 



 2 

 

 

(b)          Acknowledgment of Liens and Priority; Reaffirmation of Security
Interests. Each Exela Party hereby represents, warrants, acknowledges, confirms
and agrees that (i) the Borrower has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables and Related Security from each Originator to the Pledgor pursuant to
the First Tier Purchase and Sale Agreement and from the Pledgor to the Borrower
under the Second Tier Purchase and Sale Agreement and the security interest
therein from the Borrower to the Administrative Agent under the Loan Agreement
as required under the Loan Agreement, (ii) the Loan Agreement creates a valid
and continuing security interest (as defined in the applicable UCC) in the
Receivables included in the Receivables Pool in favor of the Administrative
Agent (for its benefit and the ratable benefit of the Secured Parties) and (iii)
the Borrower has taken all action necessary or desirable to establish and
maintain a valid and enforceable first priority perfected undivided percentage
ownership or security interest in the Pool Receivables, the Related Security and
Collections with respect thereto and a first priority perfected security
interest in the Collateral, in each case, free and clear of any Adverse Claim,
in favor of the Administrative Agent (for its benefit and the ratable benefit of
the Secured Parties), as required under the Loan Agreement. The Borrower hereby
reaffirms the Borrower’s prior conveyance to the Administrative Agent of a
continuing security interest in and lien on the Collateral which it granted to
the Administrative Agent including a security interest in and lien upon any and
all funds and/or monies of the Borrower.

 

3.            No Waivers; Reservation of Rights.

 

(a)          Nothing contained in this Agreement or any other communication
between Administrative Agent (except with respect to the Limited Waiver to Loan
and Security Agreement, dated March 16, 2020 (the “Limited Waiver”)), any Exela
Party and/or any Lender shall be a consent to or waiver of the Specified Breach,
the Specified Event of Default or any other past, present or future condition,
violation, Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default of any Exela Party under the Loan
Agreement or any Transaction Document. Administrative Agent and the Lenders
hereby expressly reserve any rights, privileges and remedies under the Loan
Agreement and each Transaction Document that Administrative Agent or the Lenders
may have with respect to the Specified Breach, the Specified Event of Default or
any other condition, violation, Unmatured Initial Servicer Default, Initial
Servicer Default, Unmatured Event of Default or Event of Default, and any
failure by Administrative Agent or the Lenders to exercise any right, privilege
or remedy as a result of the Specified Breach, the Specified Event of Default or
any such condition, violation, Unmatured Initial Servicer Default, Initial
Servicer Default, Unmatured Event of Default or Event of Default shall not
directly or indirectly in any way whatsoever either (i) impair, prejudice or
otherwise adversely affect the rights of Administrative Agent or the Lenders at
any time to exercise any right, privilege or remedy in connection with the Loan
Agreement or any Transaction Document, (ii) amend or alter any provision of the
Loan Agreement or any Transaction Document or any other contract or instrument,
or (iii) constitute any course of dealing or other basis for altering any
obligation of any Exela Party or any rights, privilege or remedy of
Administrative Agent or the Lenders under the Loan Agreement or any Transaction
Document or any other contract or instrument.

 

(b)          The Exela Parties are hereby notified that irrespective of any
waivers or consents previously granted by Administrative Agent or Lenders
regarding the Loan Agreement and the Transaction Documents, the Exela Parties
will be expected to comply strictly with their duties, obligations and
agreements under the Loan Agreement and the Transaction Documents.

 



 3 

 

 

4.            Limited Forbearance Period; Forbearance Termination.

 

(a)          At the Exela Parties’ request and in reliance upon the
representations, warranties and covenants of each Exela Party contained in this
Agreement, and subject to the terms and conditions of this Agreement, each
Forbearing Party hereby agrees to forbear during the Forbearance Period (as
defined below) from exercising any of its rights and remedies with respect to
the Specified Breach or the Specified Event of Default, whether arising under
the Loan Agreement, the other Transaction Documents or applicable law; provided
that the parties hereto agree that (i) on the date hereof, the Early Commitment
Termination Premium shall be added to the principal balance of the Loans, shall
be a Borrower Obligation and shall accrue Interest at the applicable interest
rate and (ii) that (A) from and after the date hereof, the Loans shall bear
Interest by reference to the default rate set forth in Section 2.03(f) of the
Loan Agreement, (B) from and after the date hereof, no additional Credit
Extensions shall be made, (C) from and after the date hereof, the Borrower shall
not be permitted to make, declare or otherwise commence or become obligated in
respect of, any dividend, stock or other security redemption or purchase,
distribution or other payment to, or for the account or benefit of, any owner of
any Capital Stock or other equity interest, security interest or equity interest
in it; provided, that, the Borrower shall be entitled to make distributions to
the Pledgor in respect to any Collections received by the Borrower on a
Settlement Date pursuant to Section 4.01(a) of the Loan Agreement, (D) on the
date hereof, the Administrative Agent has implemented a Short-Term Servicing
Arrangement with respect to the Initial Servicer pursuant to Section 9.04(a)(E)
of the Loan Agreement, and (E) during the Forbearance Period, other than the
existence of the Specified Event of Default, so long as each of the other
conditions precedent set forth in Section 6.03 and Section 9.03(c) of the Loan
Agreement is satisfied on such date, the Administrative Agent shall release to
the Borrower from Collections solely the amounts (if any) necessary to pay the
purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Second Tier Purchase and Sale Agreement (and no
other amounts). The Early Commitment Termination Premium shall be added to the
outstanding principal balance of the Loans as follows: (x) the outstanding
principal balance of the Revolving A Loans shall be increased by an amount equal
to 0.5% of the Revolving A Commitment and (y) the outstanding principal balance
of the Revolving B Loans shall be increased by the remaining amount of the Early
Commitment Termination Premium. For the purposes of this Agreement, the
“Forbearance Period” means the period commencing on the Effective Date (as
defined below) and terminating on the earlier to occur of (i) May 21, 2020 and
(ii) the date on which any one or more of the following events has occurred and
is continuing (hereinafter referred to as an “Additional Event of Default”): (1)
the failure by any Exela Party to perform or observe any of the covenants or
other agreements contained in this Agreement or any Transaction Document to
which it is a party (other than the Specified Breach), (2) the failure by the
Borrower to notify the Administrative Agent of the end of the Forbearance
Period, (3) the occurrence of any Event of Default or default under the Loan
Agreement or any Transaction Document that is not the Specified Event of
Default, (4) the occurrence of any “Event of Default” under any Existing
Specified Secured Debt Document if no forbearance is granted with respect
thereto by the required parties or (5) the date on which any forbearance granted
with respect to any “Event of Default” by the required parties under any
Existing Specified Secured Debt Document fails to be in full force and effect.

 



 4 

 

 

(b)          From and after the date on which the Forbearance Period terminates
or expires, whichever occurs first (said date is hereinafter referred to as the
“Forbearance Termination Date”), the Forbearing Parties’ respective agreements
hereunder to forbear shall automatically and without further notice or action
terminate and be of no further force and effect, and each Forbearing Party shall
have the immediate and unconditional right, in its discretion (subject to
applicable provisions of the Loan Agreement, the other Transaction Documents and
applicable law), to exercise any or all of its rights and remedies under the
Loan Agreement, the other Transaction Documents and applicable law with respect
to the Specified Event of Default, any other Event of Default or any other
default which may be continuing on the date hereof or any Additional Event of
Default which may occur after the date hereof, including, without limitation,
enforcement of the Liens upon the Collateral or any portion thereof held by the
Administrative Agent or any other Forbearing Party. The Forbearing Parties have
not waived any of such rights or remedies, and nothing in this Agreement, nor
any delay on any Forbearing Party’s part after the Forbearance Termination Date
in exercising any such rights or remedies, can be construed as a waiver of any
of such rights or remedies.

 

5.            Conditions Precedent to Effectiveness.

 

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Administrative Agent,
unless specifically waived in writing by Administrative Agent on or before May
11, 2020 (the date of such satisfaction, the “Effective Date”), time being of
the essence:

 

(a)          Administrative Agent shall have received this Agreement duly
executed by Exela Parties and the other parties hereto;

 

(b)          No Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default is then continuing unless (solely
in the case of an Unmatured Initial Servicer Default or Initial Servicer
Default) such Unmatured Initial Servicer Default or Initial Servicer Default is
an Existing Initial Servicer Default (as defined in the Limited Waiver) or the
Specified Event of Default;

 

(c)          The Exela Parties’ representations and warranties set forth herein
and in the applicable Transaction Document shall be true and correct in all
material respects; and

 

(d)          All corporate proceedings taken in connection with the transactions
contemplated by this Agreement and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Administrative Agent.

 

6.            Fees and Expenses. The Exela Parties hereby jointly and severally
agree to pay all fees, costs and expenses incurred by the Administrative Agent
in connection with this Agreement and any transactions contemplated hereby,
including any and all outstanding legal and consultant fees and expenses of the
Administrative Agent, as set forth in invoices delivered to the Borrower and
Initial Servicer within two (2) Business Days of the later of (i) the date that
any such invoice is received by the Borrower and Initial Servicer and (ii) the
Effective Date.

 



 5 

 

 

7.            Release of Claims.

 

(a)          In consideration of the agreements of Administrative Agent and
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Exela Parties
(together with their Affiliates, the “Loan Parties”), on behalf of each of their
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent and Lenders, their successors and assigns, their
present and former shareholders, affiliates, subsidiaries, divisions, and
predecessors, and the respective directors, officers, attorneys, employees,
agents and other representatives of each of the foregoing (Administrative Agent,
each Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of set
off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, each Loan Party or any of their
successors, assigns, or other legal representatives now or hereafter own, hold,
have or claim to have against the Releasees or any of them for, upon, or by
reason of any circumstance, action, cause or thing whatsoever arising at any
time based on facts or circumstances in existence on or prior to the date of
this Agreement and are for or on account of, or in relation to, or in any way in
connection with any of the Loan Agreement, or any of the other Transaction
Documents or transactions thereunder or related thereto.

 

(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

(d)          Each Loan Party, on behalf of itself and its respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by each Loan
Party or any other Person pursuant to this Section 7. If any Loan Party or any
of their respective successors, assigns or other legal representatives violates
the foregoing covenant, each Loan Party, for itself and its successors, assigns
and legal representatives, agrees to pay, jointly and severally, in addition to
such other damages as any Releasee sustains as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

8.            Representations and Warranties of the Exela Parties. Each of the
Exela Parties hereby represents and warrants to Administrative Agent that (a)
the execution, delivery and performance of this Agreement herewith have been
authorized by all requisite action (as applicable) on the part of such Person
and will not violate the organizational documents of such Person; (b) the
execution, delivery and performance of this Agreement and any and all other
Transaction Documents executed and/or delivered in connection herewith has been
fully and validly authorized by such Person; (c) other than the Existing Initial
Servicer Default and Existing Defaults (each as defined in the Limited Waiver)
and the Specified Event of Default, no Default or Event of Default under the
Loan Agreement has occurred and is continuing; (d) other than the Existing
Initial Servicer Default and Existing Defaults (each as defined in the Limited
Waiver) and the Specified Event of Default, each Exela Party is in full
compliance in all material respects with all covenants and agreements contained
in the Loan Agreement and the other Transaction Documents; (e) except as
disclosed to Administrative Agent, no Exela Party has amended any of its
organizational documents since the date of the Loan Agreement and (f) the
existence of a “Default” under and as defined in the Existing Specified Secured
Debt Documents could not: (i) by its terms cause any Exela Party to be unable to
perform its obligations under the Transaction Documents, (ii) cause any
inaccuracy or breach of any representation, warranty or covenant under the
Transaction Documents of any Exela Party (iii) subject any existing or
subsequently arising Collateral to an Adverse Claim or (iv) adversely affect any
rights or remedies of the Credit Parties under the Transaction Documents.

 



 6 

 

 

9.            Acknowledgement. Each party hereto acknowledges that the terms of
this Agreement shall not constitute a course of dealing among the parties
hereto.

 

10.          Ratifications. The terms and provisions set forth in this Agreement
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Transaction Documents, and, except as expressly
modified and superseded by this Agreement, the terms and provisions of the Loan
Agreement and the other Transaction Documents are ratified and confirmed and
shall continue in full force and effect. The Exela Parties, Lenders, LC Bank and
Administrative Agent agree that the Loan Agreement and the other Transaction
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Each such party agrees that this
Agreement is not intended to and shall not cause a novation with respect to any
or all of the obligations under the Loan Agreement.

 

11.          Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

12.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Agreement may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for
purposes of this Section 12, and each party to this Agreement agrees that it
will be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party to this Agreement.

 

13.          Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

 



 7 

 

 

14.          Applicable Law. THIS AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

15.          Effect of Failure of Agreement to Become Effective. None of the
terms, conditions or provisions contained in this Agreement is intended to be
enforceable or interpreted, or shall be construed, against any of the parties
hereto in the event that the conditions precedent set forth in Section 5 are not
satisfied (or waived by the Administrative Agent) on or before May 11, 2020,
time being of the essence; in such event, this Agreement shall be null and void
(except for the provisions of this Section 15 and Section 14), and each of the
parties in all respects shall be returned to the respective positions each
occupied prior to the execution of this Agreement, all as if this Agreement had
never been executed and delivered.

 

[Signature Pages Follow]

 



 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

  EXELA RECEIVABLES 1, LLC,   as Borrower           By: /s/ James Reynolds  
Name:      James Reynolds   Title:        Chief Financial Officer

 

 

  EXELA TECHNOLOGIES, INC.,   as Initial Servicer, as Parent and as Performance
Guarantor           By: /s/ James Reynolds   Name:      James Reynolds   Title:
       Chief Financial Officer

 

 

  EXELA RECEIVABLES HOLDCO, LLC,   as Pledgor           By: /s/ James Reynolds  
Name:      James Reynolds   Title:        Chief Financial Officer

 

Forbearance Agreement

 



 

 

 

  BANCTEC, INC.,   DELIVEREX, LLC   ECONOMIC RESEARCH SERVICES, INC.   EXELA
ENTERPRISE SOLUTIONS, INC.,   SOURCEHOV HEALTHCARE, INC.   UNITED INFORMATION
SERVICES, INC.,   HOV ENTERPRISE SERVICES, INC.,   HOV SERVICES, INC.,   HOV
SERVICES, LLC,   J&B SOFTWARE, INC.,   REGULUS GROUP II LLC,   REGULUS GROUP
LLC,   REGULUS INTEGRATED SOLUTIONS LLC,   SOURCECORP BPS INC.,   SOURCECORP
MANAGEMENT, INC.,   each as an Originator

 

 

  By: /s/ James Reynolds   Name:      James Reynolds   Title:       Chief
Financial Officer

 

 

  NOVITEX GOVERNMENT SOLUTIONS, LLC,   as an Originator           By: /s/ James
Reynolds   Name:      James Reynolds   Title:       Chief Financial Officer

 

Forbearance Agreement

 



 

 

 

 

  TPG SPECIALTY LENDING, INC.,   as Administrative Agent           By: /s/
Joshua Easterly   Name:  Joshua Easterly   Title:   Chairman and Chief Executive
Officer

 

  TPG SPECIALTY LENDING, INC.,   as a Lender           By: /s/ Joshua Easterly  
Name:  Joshua Easterly   Title:   Chairman and Chief Executive Officer       PNC
BANK, NATIONAL ASSOCIATION,   as Lender           By: /s/ Michael Brown   Name:
 Michael Brown   Title:    Senior Vice President       PNC BANK, NATIONAL
ASSOCIATION,   as LC Bank           By: /s/ Michael Brown   Name:  Michael Brown
  Title:    Senior Vice President

 

Forbearance Agreement

 



 

 